Exhibit 10.3

 

THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS THAT TERMS IS DEFINED IN THE 1933 ACT)
UNLESS THE SECURITIES ARE REGISTERED UNDER THE 1933 ACT, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT IS AVAILABLE. THIS SUBSCRIPTION IS
EXECUTED IN RELIANCE UPON THE EXEMPTIONS PROVIDED BY RULE 506 OF REGULATION D
UNDER THE 1933 ACT.

 

SUBSCRIPTION

 

THIS SUBSCRIPTION (the “Subscription”) has been executed by the undersigned in
connection with the offering of 301,932 shares of common stock, par value $0.001
(hereinafter referred to as the “Stock”), of Cano Petroleum, Inc., a corporation
organized under the laws of the State of Delaware (hereinafter referred to as
the “Issuer”).  There is no minimum offering.  The Stock being subscribed for
pursuant to this Subscription has not been registered under the 1933 Act.  The
offer of the Stock and, if this Subscription is accepted by the Issuer, the sale
of Stock, is being made in reliance upon Rule 506 of Regulation D promulgated
under the 1933 Act. (All dollar amounts in this Subscription are expressed in
U.S. Dollars).

 

ARTICLE 1

SUBSCRIPTION

 

Subscription

 

1.1           The undersigned (the “Subscriber”), as principal, hereby subscribe
to purchase, in the aggregate, a minimum of Three Hundred One Thousand Nine
Hundred Thirty-Two (301,932) shares of Common Stock (the “Shares”), having a
purchase price of $4.14 per Share for an aggregate purchase price of
$1,250,000.00 (the “Subscription Price”).

 

Minimum Subscription

 

1.2                                 A minimum number of 301,932 Shares must be
purchased by the Subscriber.

 

Method of Payment

 

1.3           The Subscriber shall pay the Subscription Price by delivering good
funds in United States Dollars by way of wire transfer of funds to the Issuer
and concurrent with the execution and delivery of this Subscription.  The wire
transfer instructions are:

 

Wires from Correspondent Banks Worldwide:


 

 

Beneficiary Bank:

Worth National Bank

 

 

801 Cherry Street, unit 27

 

 

Fort Worth, TX   76102

 

 

Tel: 817-877-2018

 

Beneficiary:

Cano Petroleum, Inc.

 

ABA Routing#:

111907568

 

Account Number:

31002914

 

--------------------------------------------------------------------------------


 

As soon as reasonably practicable after September 14, 2005 (the “Closing Date”)
the Company shall issue and cause to be delivered to the Subscriber a
certificate or certificates representing the Shares (the “Certificates”)
pursuant to Article 6 hereof.  Upon receipt of the Certificates, the Subscriber
shall deliver the full Subscription Funds to the wire instructions provided
above.  The Subscriber acknowledges that the subscription for Shares hereunder
may be rejected in whole or in part by the Issuer in its sole discretion.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

Representations and Warranties

 

2.1           The Subscriber represents and warrants in all material respects to
the Issuer, with the intent that the Issuer will rely thereon in accepting this
Subscription, that:

 

(a)                                  Experience.  The Subscriber is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of its investments, and to make an informed decision relating
thereto, and to protect its own interests in connection with the purchase of the
Shares;

 

(b)                                 Own Account.  The Subscriber is purchasing
the Shares as principal for its own account.  The Subscriber is purchasing the
Stock for investment purposes only and not with an intent or view towards
further sale thereof, and has not pre-arranged any sale with any other
subscriber;

 

(c)                                  Not Underwriter.  The Subscriber is not an
underwriter, or dealer in, the Stock, and the Subscriber is not participating,
pursuant to a contractual agreement, in a distribution of the Stock;

 

(d)                                 Importance of Representations.  The
Subscriber understands that the Stock are being offered and sold to it in
reliance on an exemption from the registration requirements of the 1933 Act, and
that the Issuer is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Stock;

 

(e)                                  Registration.  The Issuer shall use its
best efforts to file a registration statement to be filed with and declared
effective by the Securities and Exchange Commission (the “SEC”) at the earliest
practicable date after the Closing Date.  The Subscriber represents and warrants
and hereby agrees that all offers and sales of the Securities shall be made only
pursuant to such registration or to such exemption from registration;

 

(f)                                    Risk.  The Subscriber acknowledges that
the purchase of the Stock involves a high degree of risk, is aware of the risks
and further acknowledges that it can bear the economic risk of the Stock,
including the total loss of its investment;

 

(g)                                 Current Information.  The Subscriber has
been furnished with or has acquired copies of all requested information
concerning the Issuer, including a copies of reports filed by the

 

2

--------------------------------------------------------------------------------


 

Issuer pursuant to the United States Securities Exchange Act of 1934, as amended
(the “1934 Act”) and copies of press releases issued by the Issuer;

 

(h)                                 Independent Investigation.  The Subscriber,
in making the decision to subscribe for the Shares, has relied upon independent
investigations made by it and its purchaser representatives, if any, and the
Subscriber and such representatives, if any, have, prior to making this
Subscription, been given access and the opportunity to examine all material
contracts and documents relating to this offering and an opportunity to ask
questions of, and to receive answers from, the Issuer or any person acting on
its behalf concerning the terms and conditions of this offering.  The Subscriber
and its advisors, if any, have been furnished with access to all materials
relating to the business, finances and operation of the Issuer and materials
relating to the offer and sale of the Shares which have been requested.  The
Subscriber and its advisors, if any, have received complete and satisfactory
answers to any such inquiries;

 

(i)                                     No Written or Oral Representations.  No
person has made to the Subscriber any written or oral representations

 

(i)                                                             that any person
will resell or repurchase the Stock,

 

(ii)                                                          that any person
will refund the purchase price of the Stock, or

 

(iii)                                                       as to the future
price or value of the Stock;

 

(j)                                     No Recommendation or Endorsement.  The
Subscriber understands that no federal or state agency has passed on or made any
recommendation or endorsement of the Stock;

 

(k)                                  Partnership, Corporation or Trust.  If the
Subscriber is a partnership, corporation or trust, the person executing this
Subscription on its behalf represents and warrants that

 

(i)                                     he or she has made due inquiry to
determine the truthfulness of the representations and warranties made pursuant
to this Subscription, and

 

(ii)                                  he or she is duly authorized (and if the
undersigned is a trust, by the trust agreement) to make this investment and to
enter into and execute this Subscription on behalf of such entity;

 

(l)                                     Affiliate Status.  Upon purchase of the
Stock, the Subscriber will be an affiliate of the Issuer and the Subscriber
acknowledges that the Stock held by it will be subject to certain resale
restrictions under the 1933 Act;

 

(m)                               Other Subscribers.  The Subscriber
acknowledges that Shares may be issued to other purchasers under this offering
concurrently with the Closing;

 

(n)                                 No Advertisement or General Solicitation. 
The sale of the Shares has not been advertised through any article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio; or through any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;

 

3

--------------------------------------------------------------------------------


 

(o)                                 Accredited Investor.  The Subscriber is (i)
an “accredited investor” as that term is defined in Rule 501 of the General
Rules and Regulations under the 1933 Act by reason of Rule 501(a)(3), (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
Affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Subscription, and to evaluate the merits and
risks of an investment in the Stock, and (iv) able to afford the entire loss of
its investment in the Stock.;

 

(p)                                 Hedging Transactions.  The Subscriber
acknowledges and agrees that all offers and sales of the Stock, as applicable,
by the Subscriber shall be made only pursuant to registration of the Stock under
the 1933 Act, or pursuant to an available exemption from the registration
requirements of the 1933 Act.;

 

(q)                                 Beneficial Ownership.  Upon consummation of
the transactions contemplated by this Subscription, the Subscriber will be the
beneficial owner of the Stock issued to it pursuant to this Subscription.  The
Subscriber will share beneficial ownership of the Stock with
                                                   as its investment adviser.
The Subscriber has not pre-arranged any sale of the Stock with any person or
persons in the United States;

 

(r)                                    No Short Position.  The Subscriber will
not, directly or indirectly, or through one or more intermediaries, maintain any
short position in the common shares of the Company during the applicable
distribution compliance period;

 

(s)                                  Restriction on Transfer.  The Subscriber
understands and acknowledges that the Issuer will not allow any transfer or
other disposition of the Stock until the Stock has been registered under the
1933 Act.  The Certificate(s) shall bear the following legend in addition to any
other legend required under this Subscription:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Non-Merger and Survival

 

2.2           The representations and warranties of the Subscribers contained
herein will be true at the date of execution of this Subscription by the
Subscribers and as of the Closing Date in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing Date and the delivery of the Certificates.

 

Indemnity

 

2.3           The Subscriber agrees to indemnify and hold harmless the Issuer
from and against any and all claims, demands, actions, suits, proceedings,
assessments, judgments, damages, costs, losses and expenses, including
attorney’s fees incurred in contesting any such claim and any payment made in
good

 

4

--------------------------------------------------------------------------------


 

faith in settlement of any claim (subject to the right of the Subscriber to
defend any such claim), resulting from the breach of any representation or
warranty of such party under this Subscription.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

3.1           The Issuer, upon taking up and accepting this Subscription,
represents and warrants in all material respects to the Subscriber, with the
intent that the Subscriber will rely thereon in making this Subscription, that:

 

(a)                                Legality.  The Issuer has the requisite
corporate power and authority to accept this Subscription and to issue, sell and
deliver the Shares; this Subscription and the issuance, sale and delivery of the
Shares hereunder and the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action by the Issuer; this
Subscription and the Shares have been duly and validly executed and delivered by
and on behalf of the Issuer, and are valid and binding agreements of the Issuer,
enforceable in accordance with their respective terms, except as enforceability
may be limited by general equitable principles, bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or other laws affecting
creditors’ rights generally;

 

(b)                               Transfer.  Provided that a registration
statement in respect of the Shares is in effect as required under all applicable
securities laws, such Shares shall be freely transferable on the books and
records of the Issuer, provided that the sale is made to a bona-fide purchaser
and that the prospectus delivery requirements are met;

 

(c)                                Listed Company Status.  The Issuer is
required to make current filings with the SEC pursuant to Section 13 or 15(d) of
the 1934 Act, the Stock is presently listed on the American Stock Exchange and
the Issuer has received no notice, either oral or written, with respect to its
continued eligibility for such listing;

 

(d)                               Listing of Shares.  Subject to notification to
the American Stock Exchange of actual issuance, the Shares are listed on the
American Stock Exchange.

 

(e)                                Proper Organization.  The Issuer is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and is duly qualified as a foreign
corporation in all jurisdictions where the failure to be so qualified would have
a materially adverse effect on its business, taken as whole;

 

(f)                                  No Legal Proceedings.  There is no action,
suit or proceeding before or by any court or any governmental agency or body,
domestic or foreign, now pending or to the knowledge of the Issuer, threatened,
against or affecting the Issuer, or any of its properties or assets, which might
result in any material adverse change in the condition (financial or otherwise)
or in the earnings, business affairs or business prospects of the Issuer, or
which might materially and adversely affect the properties or assets thereof;

 

(g)                               Non-Default.  The Issuer is not in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it or its property
may be bound; and

 

5

--------------------------------------------------------------------------------


 

(h)                               Non-Contravention.  The execution and delivery
of this Subscription and the consummation of the issuance of the Shares and the
transactions contemplated by this Agreement do not and will not conflict with or
result in a breach by the Issuer of any of the terms or provisions of, or
constitute a default under, the Certificate of Incorporation or Bylaws of the
Issuer, or any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Issuer is a party or by which it or any of its
properties or assets are bound, or any existing applicable decree, judgment or
order of any court, Federal or state regulatory body, administrative agency or
other domestic governmental body having jurisdiction over the Issuer or any of
its properties or assets. 

 

Non-Merger and Survival

 

3.2           The representations and warranties of the Issuer contained herein
will be true at the date of execution of this Subscription by the Issuer and as
of the Closing Date in all material respects as though such representations and
warranties were made as of such times and shall survive the Closing Date and the
delivery of the Certificates.

 

INDEMNITY

 

3.3           The Issuer agrees to indemnify and hold harmless the Subscriber
from and against any and all claims, demands, actions, suits, proceedings,
assessments, judgments, damages, costs, losses and expenses, including
attorney’s fees incurred in contesting any such claim and any payment made in
good faith in settlement of any claim (subject to the right of the Issuer to
defend any such claim), resulting from the breach of any representation,
warranty or covenant of such party under this Subscription.

 

ARTICLE 4

COVENANTS OF THE ISSUER

 

Covenants of the Issuer

 

4.1                                 The Issuer covenants and agrees with the
Subscriber that:

 

(a)                                  Filings.  The Issuer will make all
necessary filings in connection with the sale of the Shares as required by the
laws and regulations of all appropriate jurisdictions;

 

(b)                                 Section 13 Compliance.  The Issuer shall,
from and after the Closing Date, use its best efforts to comply with the
requirements of Section 13 of the 1934 Act and maintain the listing of the
Common Stock on the American Stock Exchange or other quotation medium;

 

(c)                                  Rule 144 Opinion.  The Issuer will, upon
written request by the Subscriber, take such steps as are necessary to cause its
counsel to issue an opinion to the Issuer’s transfer agent allowing the
Subscriber to offer and sell any Shares issued in reliance on the applicable
provisions of Rule 144 provided that the holding period and other requirements
of such Rule 144 are met.  The costs of obtaining such an opinion shall be borne
by the Issuer; and

 

(d)                                 Use of Proceeds.  The Issuer will apply the
Subscription Price, together will all other subscription funds received from
other subscribers under this offering, for general corporate and working capital
purposes.

 

6

--------------------------------------------------------------------------------


 

Survival

 

4.2           The covenants set forth in this Article 4 shall survive the
Closing for the benefit of the Subscriber.

 

ARTICLE 5

DEMAND REGISTRATION RIGHTS

 

Registration Statement

 

4.1           Upon the Closing, the Issuer shall use its best efforts to file a
registration statement under the 1933 Act and under any applicable Blue Sky laws
registering the resale of Shares and shall use its best efforts to cause such
registration statement to be declared effective by the Commission at the
earliest practicable date, all at the Issuer’s sole cost and expense.  Such best
efforts shall include promptly responding to all comments received by the staff
of the SEC, and promptly preparing and filing amendments to such registration
statement which are responsive to the comments received from the staff of the
SEC, and in no event later than twenty-one (21) days from receipt by the Issuer
of the comments of the staff of the SEC.  Such registration statement shall name
the Subscriber as a selling shareholder and shall provide for the sale of the
Shares by the Subscriber from time to time directly to purchasers or in the
over-the-counter market or through or to securities brokers or dealers that may
receive compensation in the form of discounts, concessions, or commissions.  The
Issuer shall provide the Subscriber with such number of copies of the prospectus
as shall be reasonably requested to facilitate the sale of the Shares.  None of
the foregoing shall in any way limit the Subscriber’s rights to sell the Shares
in reliance on an exemption from the registration requirements under the 1933
Act in connection with a particular transaction.

 

Currency of Registration Statement

 

4.2           The Issuer shall use its best efforts to maintain the currency of
the registration statement filed with the SEC and under all applicable Blue Sky
laws in respect of the Shares for 12 months from the Closing Date.

 

Indemnification of Subscriber by Issuer

 

4.3           To the extent permitted by law, the Issuer will indemnify the
Subscriber, within the meaning of Section 15 of the 1933 Act, with respect to
which registration, qualification or compliance has been effected pursuant to
this Subscription Agreement, and each underwriter, if any, and each person who
controls any underwriter within the meaning of Section 15 of the 1933 Act,
against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or treated, to the extent such expenses, claims, losses,
damages or liabilities arise out of or are based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Issuer of the 1933 Act or any rule or regulation
promulgated under the 1933 Act applicable to the Issuer in connection with any
such registration, qualification or compliance, and the Issuer will reimburse
the Subscriber, each of its officers and directors and partners, and each person
controlling the Subscriber, each such underwriter and each person who controls
any such underwriter, for any legal and any other expense reasonably incurred in
connection with investigation,

 

7

--------------------------------------------------------------------------------


 

preparing or defending any such claim, loss, damage, liability or action,
provided, however, that the indemnity contained herein shall not apply to
amounts paid in settlement of any claim, loss, damage, liability or expense if
settlement is effected without the consent of the Issuer (which consent shall
not unreasonably be withheld); provided, further, that the Issuer will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission, made in reliance upon and in
conformity with written information furnished to the Issuer by the Subscriber,
such controlling person or such underwriter specifically for use therein. 
Notwithstanding the foregoing, insofar as the foregoing indemnity relates to any
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) made in the preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
becomes effective or in the final prospectus filed with the SEC pursuant to Rule
424(b) of the SEC, the indemnity agreement herein shall not inure to the benefit
of any underwriter or (if there is no underwriter) the Subscriber if a copy of
the final prospectus filed pursuant to Rule 424(b) was not furnished to the
person or entity asserting the loss, liability, claim or damage at or prior to
the time such furnishing is required by the 1933 Act.

 

Indemnification of Issuer by Subscriber

 

4.4           To the extent permitted by law, the Subscriber will indemnify the
Issuer, each of its directors and officers, affiliates, counsel, advisors,
employees and, each underwriter, if any, of the Issuer’s securities covered by
such a registration statement, each person who controls the Issuer or such
underwriter within the meaning of Section 15 of the 1933 Act, and each other
person selling the Issuer’s securities covered by such registration statement,
each of such person’s officers and directors and each person controlling such
persons within the meaning of Section 15 of the 1933 Act, against all claims,
losses, damages and liabilities (or actions in respect thereof), including
attorneys fees and costs, arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein or necessary to make the statements therein
not misleading or any other violation by the Subscriber of any rule or
regulation promulgated under the 1933 Act applicable to the Subscriber and
relating to action or inaction required of the Subscriber in connection with any
such registration, qualification or compliance, and will reimburse the Issuer,
such other person, such directors, officers, persons, underwriters or control
persons for any legal or other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided, however, that the indemnity contained herein shall not apply to
amounts paid in settlement of any claim, loss, damage, liability or expense if
settlement is effected without the consent of the Subscriber (which consent
shall not be unreasonably withheld). Notwithstanding the foregoing, the
liability of the Subscriber under this subsection (b) shall be limited in an
amount equal to the net proceeds from the sale of the shares sold by the
Subscriber, unless such liability arises out of or is based on wilful conduct by
the Subscriber.

 

Removal of Legend

 

4.5           After the registration statement referenced in Section 4.1 is
declared effective by the SEC, the Subscribers may deliver to the Issuer the
Certificate representing the Shares issued to such Subscriber and the Issuer
will, within three days after receipt by the Issuer of the foregoing, issue a
new certificate representing and in exchange for the aforementioned certificate,
which new certificate shall be legended as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF

 

8

--------------------------------------------------------------------------------


 

1933, AS AMENDED. THE SECURITIES MAY BE SOLD PURSUANT TO THE REGISTRATION
STATEMENT PROVIDED THAT (I) THE REGISTRATION STATEMENT IS CURRENT AND EFFECTIVE,
(II) THE HOLDER COMPLIES WITH THE PROSPECTUS DELIVERY REQUIREMENTS UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND (III) THE SALE IS IN COMPLIANCE WITH THE
PLAN OF DISTRIBUTION SET FORTH IN THE PROSPECTUS. THE TRANSFER OF SUCH
SECURITIES IS RESTRICTED AS SET FORTH IN A SUBSCRIPTION AGREEMENT BETWEEN THE
ISSUER AND THE HOLDER, A COPY OF WHICH MAY BE OBTAINED FROM THE ISSUER.

 

ARTICLE 6

ISSUANCE OF CERTIFICATES

 

As soon as reasonably practicable following the Closing Date, the Issuer will
prepare and issue one or more Certificates for the Shares registered in such
name or names as specified by the Subscriber and cause the same to be delivered
to the Subscriber pursuant to the delivery instructions provided by the
Subscriber.

 

ARTICLE 7

CLOSING

 

Closing shall be effected through the acceptance of this Subscription by the
Issuer and the taking up of the Subscription Funds by the Issuer.

 


ARTICLE 8

GENERAL PROVISIONS

 


GOVERNING LAW

 

8.1           This Subscription shall be governed by and construed under the law
of the State of Delaware without regard to its choice of law provision.  Any
disputes arising out of, in connection with, or with respect to this
Subscription, the subject matter hereof, the performance or non-performance of
any obligation hereunder, or any of the transactions contemplated hereby shall
be adjudicated in a Court of competent civil jurisdiction sitting in the City of
Wilmington, Delaware and nowhere else.

 


SUCCESSORS AND ASSIGNS

 

8.2           This Subscription shall inure to the benefit of and be binding on
the respective successors and assigns of the parties hereto.

 

Execution by Counterparts and Facsimile

 

8.3           This Subscription may be executed in counterparts and by
facsimile, each of which when executed by any party will be deemed to be an
original and all of which counterparts will together constitute one and the same
Subscription.

 

9

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE FOR ENTITIES

 

IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that it caused this Subscription to be duly executed on its behalf on
this 13th day of September, 2005.

 

 

BFS US Special Opportunities Trust PLC

 

/s/ Russell Cleveland

 

Printed Name

Signature

 

 

 

 

Russell Cleveland, Director

 

 

Printed Title

 

 

 

Agreed to this 14th day of September, 2005:

 

CANO PETROLEUM, INC.

 

 

Per:

/s/ Michael J. Ricketts

 

 

Print Name: Michael J. Ricketts

 

 

This is page 11 to the Subscription by the above subscriber to Cano Petroleum,
Inc. dated as stated above.

 

--------------------------------------------------------------------------------


 

Full Name and Address of Subscriber for Registration Purposes:

 

NAME:

BFS US Special Opportunities Trust PLC c/o Frost National Bank, Custodian, Trust
No. W00118000

 

 

ADDRESS:

8080 N. Central Expressway, Suite 210, LB-59, Dallas, TX 75206

 

 

 

 

TEL.NO.:

214-891-8294

 

 

FAX NO.:

214-891-8291

 

EMAIL ADDRESS:

corpfin@rencaptial.com

 

 

CONTACT NAME:

Russell Cleveland

 

 

Delivery Instructions (if different from Registration Name):

 

NAME:

Frost National Bank

 

 

ADDRESS:

100 W. Houston St.

 

Attn: Henri Domingues T-8,

 

San Antonio, TX 78205

 

 

TEL.NO.:

(210) 220-5216

 

 

FAX NO.:

 

 

CONTACT NAME:

Henri Domingues

 

 

SPECIAL INSTRUCTIONS:

 

Send copy to:

RENN Capital Group, Inc.

Attn:  Compliance

8080 N. Central Expressway

Suite 210, LB-59

Dallas, TX  75206

 

Send copy to:

Sinclair Henderson, Ltd.

Attn:  Graham Foster

23 Cathedral Yard

Exeter EX11HB  England

 

 

This is page 12 to the Subscription by the above subscriber to Cano Petroleum,
Inc.

 

--------------------------------------------------------------------------------